UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Ev erett M cK inley Dirksen United States C ou rthou se                                   O ffice of the C lerk
         R oom 2722 - 219 S. D earborn Street                                           Ph on e: (312) 435-5850
                C hicago, Illinois 60604                                                w w w .ca7.u scou rts.gov




                                                               ORDER
  January 28, 2011
                                                               BEFORE

                                                   WILLIAM J. BAUER, Circuit Judge
                                                   DIANE P. WOOD, Circuit Judge
                                                   ANN CLAIRE WILLIAMS, Circuit Judge


                                              UNITED STATES OF AM ERICA,
                                              Plaintiff - Appellee

  No.: 10-1597                                v.

                                              W AYNE SCOTT,
                                              Defendant - Appellant


  Originating Case Inform ation:

  District Court No: 1:09-cr-00548-1
  Northern District of Illinois, Eastern Division
  District Judge Blanche M. M anning


     Upon consideration of the GOVERNMENT’S UNOPPOSED MOTION TO AMEND
THE OPINION, filed on January 24, 2011, by counsel for the appellee,

       IT IS ORDERED that the motion is GRANTED. On page 2 of the slip opinion, the
sentence beginning “In June 2009...” is replaced with the following:

       In June 2009, a criminal complaint charged the defendant and his coconspirator, Gabriel
A. Brown, with engaging in a scheme to defraud investors. In July 2009, a federal grand jury
charged the defendant in a six-count indictment for engaging in a scheme to defraud investors
through the use of the United States mail.

  form name: c7_Order_3J (form ID: 177)